


Exhibit 10.18+
Award No. «GrantNumber»


INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Operating Performance Goals)


Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company's Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company's common
stock, $0.01 par value per share (“Common Stock”). The maximum number of Shares
that are subject to the Award and may be earned by you (“Maximum Shares”) is set
forth below. All capitalized terms in this Grant Agreement (“Agreement”) that
are not defined herein have the meanings given to them in the Plan. This Award
is subject to the terms and conditions of the Plan, which is incorporated herein
by reference. This Agreement is not meant to interpret, extend, or change the
Plan in any way, or to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between this Agreement and the provisions of
the Plan, the provisions of the Plan will apply.


Name of Participant:
Address:
Maximum Shares:
Target Shares:
Date of Grant:        
Vesting Date:         


Vesting Based on Achievement of 3-Year Goals. Vesting of this Award is based on
Intuit's level of achievement of the revenue and operating income performance
goals set forth on Exhibit A (the “3-Year Goals”). Actual performance against
the 3-Year Goals is measured over the period beginning on [•] and ending on [•]
(the “Performance Period”) and must be certified by the Compensation and
Organizational Development Committee (“Committee”) in order for any portion of
this Award to vest. The Committee will certify the results of the 3-Year Goals
as soon as reasonably possible (the date of such certification the
“Certification Date”) after the Performance Period. Any portion of this Award
that is eligible to vest based on the Committee's certification will vest on the
Vesting Date. Any portion of this Award that is not eligible to vest based on
the Committee's certification will terminate on the Certification Date.
Notwithstanding the foregoing, Sections 1(c) through 1(f) provide certain
circumstances in which you may vest in this Award before the Vesting Date and/or
without certification of the 3-Year Goals by the Committee. If any of Sections
1(c) through 1(f) apply, then any portion of the Award that does not vest
pursuant to those sections will terminate.


1.
In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:



(a)
Termination Generally. In the event of your Termination before the Vesting Date
for any reason other than as expressly set forth in the other subsections of
this Section 1, including, without limitation, your Termination by the Company
for Cause or your resignation for Good Reason (each as defined in Section 1(d)),
this Award will terminate without having vested as to any of the Shares and you
will have no right or claim to anything under this Award.



(b)
Retirement. In the event of your Retirement before the Vesting Date, a pro rata
portion of this Award will vest on the Vesting Date based on the actual level of
achievement of the 3-Year Goals, as certified by the Committee. The pro rata
portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share. Shares will be distributed to you at the same time as other
Participants after the Vesting Date. “Retirement” means the Termination of your
employment with the Company after you have reached age fifty-five (55) and
completed ten full years of consecutive service with the Company (including any
parent or Subsidiary).



(c)
Death or Disability. In the event of your death or Disability before the Vesting
Date, and after you have been actively employed by the Company for one year or
more, this Award will vest immediately as to 100% of the Target Shares on your
Termination Date. “Disability” is defined in Section 27(i) of the Plan.



(d)
Involuntary Termination. In the event of your Involuntary Termination before the
Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date based on the Target Shares. The pro rata portion will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months, rounded down to the nearest whole Share.
Shares will be distributed to you as soon as reasonably





--------------------------------------------------------------------------------




possible after the effective date of a waiver and general release of claims
executed by you in favor of the Company and certain related persons determined
by the Company in the form presented by the Company (“Release”). If you do not
execute the Release within forty-five (45) days following your Termination Date,
then you will not be entitled to the receipt of any Shares under this Section
1(d). Involuntary Termination means, for purposes of this Agreement, either (A)
your Termination by the Company without Cause, or (B) your resignation for Good
Reason. “Cause” means, for purposes of this Agreement, (i) gross negligence or
willful misconduct in the performance of your duties to the Company (other than
as a result of a Disability) that has resulted or is likely to result in
material damage to the Company, after a written demand for substantial
performance is delivered to you by the Chief Executive Officer which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct;
(ii) commission of any act of fraud with respect to the Company; or
(iii) conviction of a felony or a crime involving moral turpitude. No act or
failure to act by you will be considered “willful” if done or omitted by you in
good faith with reasonable belief that your action or omission was in the best
interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the salary or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to (i)
through (iii) you must provide Intuit with written notice of the event allegedly
constituting “Good Reason,” and Intuit will have 15 days from the date it
receives such written notice to cure such event. Notwithstanding anything in
this Section 1(d) to the contrary, if you are a “covered employee” under Section
162(m)(3) of the Internal Revenue Code of 1986, as amended (the “Code”) either
on the Date of Grant or at any time during the Performance Period, then your
Award will not be treated as described above in this Section 1(d), but instead,
a pro rata portion of this Award will vest on the Vesting Date based on the
actual level of achievement of the 3-Year Goals, as certified by the Committee.
The pro rata portion will be a percentage equal to your number of full months of
service since the Date of Grant divided by thirty-six months, rounded down to
the nearest whole Share. Shares will be distributed to you at the same time as
other Participants after the Vesting Date, provided that the Release has become
effective. If you do not execute the Release before the time that Shares are
distributed to other Participants, then you will not be entitled to the receipt
of any Shares under this Section 1(d).


(e) Termination on or Within One Year After Corporate Transaction. In the event
of your Involuntary Termination (including your Termination without Cause by the
Company's successor) on or within one year following the date of a Corporate
Transaction and before the Vesting Date, this Award will vest immediately on
your Termination Date as to a pro rata portion of the Target Shares. The pro
rata portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share.


(f) Corporate Transaction. In the event of a Corporate Transaction before the
Vesting Date, the 3-Year Goals will be deemed to be achieved at 100% of the
Target level as set forth in Exhibit A. The Vesting Date still will apply, and
Shares will be distributed as soon as reasonably possible after the Vesting
Date. For avoidance of doubt, this provision is intended to result in you
earning the Target Shares, without Committee certification, provided that you
are employed on the Vesting Date following a Corporate Transaction. In the event
of an intervening Termination before the Vesting Date, the applicable provisions
of Sections 1(a) through 1(e) will govern.


(g) Recoupment. In the event that the Company issues a restatement of its
financial results after the distribution of Shares, which restatement decreases
the level of achievement of the 3-Year Goals from the level(s) previously
certified by the Committee, then you will be required to deliver to the Company,
within 30 days after your receipt of written notification by the Company, an
amount in cash or equivalent value in Shares (or a combination of the two) equal
to the net proceeds realized by you on the issuance and, if applicable,
subsequent sale of any Shares that would not have vested or been issued based on
the restated financial results. This section 1(g) only will apply to you if it
is determined by the Committee in good faith that fraud or misconduct engaged in
by you (directly or indirectly) was a significant contributing factor to this
restatement of financial results.
 
2.
Issuance of Shares. Except as described in the next sentence, Shares will be
distributed as soon as reasonably possible after the Vesting Date (but in no
event later than March 15th after the calendar year in which the Vesting Date
occurs). In the event of a Termination pursuant to Sections 1(c) through 1(e)
(other than with respect to a “covered employee” under





--------------------------------------------------------------------------------




Section 1(d)), Shares will be distributed as soon as reasonably possible after
the Termination Date or, if later, the date that the Release becomes effective
in accordance with Section 1(d) (but in no event later than March 15th after the
calendar year in which the Termination Date or the effective date of the Release
occurs). Until the date the Shares are issued to you, you will have no rights as
a stockholder of the Company.


3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested (it being understood that no dividend equivalents will be
paid with respect to Shares underlying any Restricted Stock Units that do not
vest, but that dividend equivalent rights equal to the dividends declared on the
Company's Common Stock from and after the date of grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest).



4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income and employment taxes on vesting based on the Fair Market Value on
the Vesting Date. To the extent required by applicable federal, state or other
law, you will make arrangements satisfactory to the Company for the payment and
satisfaction of any income tax, social security tax, payroll tax, payment on
account or other tax related to withholding obligations that arise under this
Award and, if applicable, any sale of Shares. The Company will not be required
to issue Shares pursuant to this Award or to recognize any purported transfer of
Shares until such obligations are satisfied. Unless otherwise agreed to by the
Company and you, these obligations will be satisfied by the Company withholding
a number of Shares that would otherwise be issued under this Award that the
Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations. “Fair Market Value” is defined in Section 27(l) of the
Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.


5.
Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.



6.    Other Matters.
(a)
The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.



(b)
Nothing contained in this Agreement creates or implies an employment contract or
term of employment or any promise of specific treatment on which you may rely.



(c)
Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.



(d)
This Award is not part of your employment contract (if any) with the Company,
your salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing benefits, severance pay or other
termination compensation or indemnity.



(e)
Because this Agreement relates to terms and conditions under which you may be
issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action,





--------------------------------------------------------------------------------




suit, or proceeding relating to this Agreement or the Award granted hereunder
will be brought in the state or federal courts of competent jurisdiction in
Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.


The Company has signed this Award Agreement effective as the Date of Grant.


INTUIT INC.




By:                 
Brad D. Smith, President and Chief Executive Officer




